Citation Nr: 0125598	
Decision Date: 10/31/01    Archive Date: 11/05/01	

DOCKET NO.  99-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
March 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 and later rating 
decisions by the Department of Veterans Affairs (VA) White 
River Junction, Vermont, Regional Office (RO), which denied 
the veteran entitlement to service connection for PTSD.

In August 2001 the veteran appeared and proffered testimony 
before the undersigned Member of the Board at the RO.  A 
transcript of the veteran's hearing testimony has been 
associated with the claims file.  At this hearing the veteran 
submitted additional evidence in connection with his claim 
directly to the Board.  This evidence has not been previously 
considered by the RO; however, the appellant in a written 
statement waived such initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2000).  Nevertheless, in view of the action 
taken below, initial RO consideration of this evidence should 
be undertaken.

Finally, from written comments in the record, it appears that 
the service representative is raising a claim of service 
connection for psychosis as having been incurred during 
service.  During his hearing before the Board, the veteran 
argued that his psychiatric problems may have arisen from an 
alleged exposure to Lithium in the drinking water, while he 
was stationed in the El Paso area.  This matter is referred 
to the attention of the RO for appropriate action.  



REMAND

The veteran maintains that he has PTSD as a result of his 
experiences in service and currently suffers from symptoms of 
this disorder.

A preliminary review of the veteran's service medical records 
shows that he was hospitalized in early July 1973 for 
evaluation related to complaints of right lower quadrant back 
pain.  At that time, a pre-service history of head injury, 
resulting in loss of consciousness, and of poor stress 
intolerance, was recorded.  While he was hospitalized his 
pain went away and he was discharged to duty.  However he 
returned the same day in what appeared to be a semi-comatose 
condition and in light of his exhibited symptoms he was again 
hospitalized and underwent psychiatric evaluation, which 
resulted in the diagnoses of inadequate personality and adult 
situational stress reaction manifested by dull and apathetic 
behavior.  In addition, it was felt that the veteran was 
malingering and manipulating in order to effectuate a 
discharge from the service.  

Private clinical data received from the Washington Mental 
Health Clinic in March 1997 shows that the veteran was 
referred to that facility in December 1996 for psychiatric 
evaluation and individual psychotherapy by his probation 
officer following charges of lewd and lascivious conduct with 
a minor.  On intake interview he was diagnostically assessed 
as suffering from an adjustment disorder.  PTSD, cannabis 
abuse and alcohol abuse were indicated as diagnoses that 
would need to be ruled out.

When initially examined by VA in January 1998 the veteran 
reported a history of psychiatric hospitalization in service 
as well as significant "holes" in his memory.  He responded 
to questions about his history with the statements "it must 
have been" or "this must have happened."  With respect to 
events while in service, the veteran related being subjected 
to a physical assault to which there were no witnesses.  
Following mental status examination the veteran's examiner 
noted that the veteran appeared to meet the criteria for 
PTSD, though no documentation of the traumatic events was 
available.  Pedophilia and rule out PTSD were the Axis I 
diagnoses.  Personality disorder with mixed features was 
diagnosed on Axis II.  The VA examiner reported that in terms 
of the question of an adjustment disorder, he believed the 
veteran's symptoms may be explained by PTSD.

Copies of letters from the veteran to his mother are on file 
and are dated between July 15, 1973, and July 26, 1973.  
These letters include a letter dated on July 17, 1973, during 
the veteran's period of hospitalization in which the veteran 
related witnessing the death of an individual who had jumped 
through a 10-story window on the hospital.

In a PTSD questionnaire received in April 1998 the veteran 
described alleged stressor events in service.  He elaborated 
on the claimed physical assault by another service member in 
July 1973 to which he attributed his hospitalization that 
month at William Beaumont Army Medical Center.  He further 
related that during this hospitalization "another patient on 
the ward" committed suicide by jumping through a plate glass 
window.  He added that his memories of this event are 
fractured and were coming back to him in piece meal fashion.  
He also reported that he did not have any memories of being 
questioned about the incident by the military police or other 
authorities "but that doesn't mean I wasn't."

On file are photocopy articles from the El Paso Times and El 
Paso Herald Post newspapers detailing the death of a service 
member as a result of leaping from a 10-story window of the 
William Beaumont Army Medical Center on July 17, 1973.  

Copies of letters from the veteran to his mother on file and 
dated between July 13, 1973, and July 26, 1973, include a 
letter dated on July 17, 1973, in which the veteran relates 
to his mother having witnessed the death of an individual who 
jumped through a 10-story window.

On file is a copy of a medical report completed by the 
veteran's private physician, Christine Costanzo, M.D., in 
December 1997.  This report was apparently provided to the 
State of Vermont for purposes of obtaining State services for 
the veteran and describes the condition that presently 
precludes the veteran's employment or training as severe PTSD 
with psychotic symptoms.

VA progress notes dated between November 1998 and September 
1999 show that the veteran was receiving psychotherapy during 
this period from a VA resident psychiatrist.  An April 1990 
entry in these progress notes reflects the physician's 
opinion that the veteran's symptoms are more like atypical 
psychosis and that a significant history of symptomatology 
has not been evidenced such as to establish a current 
diagnosis of PTSD.

Dr. Costanzo in a November 1997 client contact note reported 
that the veteran provided a very disjointed history due to 
his difficulty in thinking clearly, bouncing around from 
different points in his life including his early childhood, 
military service and the present.  She stated that all these 
phases seemed to blend together in his description of what is 
going on with him and it is difficult to sort out.  She 
further stated that the veteran related sustaining a head 
injury in service and recalls he was found at the bottom of a 
stairwell with blood coming out of his nose.  She also noted 
that the veteran denied any history of suicide attempts 
"although he admits to jumping out a window in the late 
1970's after he felt someone was trying to kill him."  In a 
later January 1999 client contact note it was recorded that 
the veteran had related that he was assaulted in July 1973 
while on guard duty and had sustained head trauma which 
resulted in his being hospitalized for two months.

The veteran was examined by VA in February 2001 for the 
express purpose of determining whether he met the diagnostic 
criteria for PTSD.  His examining physician in a 
comprehensive examination report noted a review of the 
veteran's claims file including the veteran's treatment 
records and report of stressors to include the alleged 
physical assault in service and the report of a serviceman 
jumping to his death.  The VA examiner also noted an 
additional report from the veteran of witnessing service 
members murder a cab driver in Germany.  The examiner noted 
the veteran's current diagnoses that were being considered by 
his treating psychiatrist included paranoid personality 
disorder and PTSD.  Following a mental status examination and 
a review of the criteria for PTSD in which the examiner 
observed the veteran seemed more focus on his claim for 
disability for PTSD as opposed to a focus on the traumatic 
events he reported as stressors.  Psychotic disorder, NOS, 
and paraphilia were the Axis I diagnosis.  A personality 
disorder NOS was diagnosed on Axis II.  With regard to the 
veteran's reported stressors, the examiner found that the 
veteran's report of witnessing someone jump out of a window 
to his death was certainly believable in light of the 
newspaper articles and the veteran's reference to this event 
in one of the letters to his mother on file.  The examiner 
also observed that there was no evidence in the record of an 
assault in service and observed that the veteran's underlying 
psychotic thought process could lead him to believe such an 
assault occurred based on misinterpretation of events that 
occurred at the time.

As can be seen from the review of the evidence above, the 
veteran has specifically reported three stressor events in 
service, which he maintains have resulted in PTSD.  One of 
these events, the death of a service member as a result of 
jumping through a window to his death has been substantiated.  
Significantly, the veteran's VA examiner in February 2001 
while accepting this stressor as verified has not found the 
stressor sufficient in and of itself to support a diagnosis 
of PTSD.  What is missing from the record is credible 
supporting evidence of the occurrence of the remaining 
stressors reported by the veteran, i.e., the physical assault 
upon him and the statements and testimony relating to his 
acquaintanceship with service members responsible for the 
murder of a taxi driver in Germany.  The veteran has reported 
that the physical assault he experienced occurred in early 
July 1973 and resulted in his being admitted to the Beaumont 
Army Hospital.  However, a review of his service medical 
records shows that his admission to this facility at the time 
frame he reports was initially for evaluation of right lower 
quadrant pain without any clinical findings and/or complaints 
of any head trauma or the extensive injuries he reported on a 
PTSD questionnaire in April 1998.  The Board observes 
furthermore that the veteran reported on his January 1998 VA 
examination that there were no witnesses to this assault.  
With respect to the veteran's other reported stressor his 
references to his knowledge of the murder of a German taxi 
driver and the individuals responsible, including his 
testimony in August 2001, have been somewhat vague especially 
with respect to his personal involvement and/or exposure to 
this incident.  Nevertheless the Board is not prepared at 
this juncture to conclude that there is no reasonable 
possibility that further assistance would aid in 
substantiating the existence of the veteran's heretofore 
unverified stressor reports.

Additionally, the Board observes that the veteran testified 
that since late 2000 he has been receiving disability 
benefits from the Social Security Administration (SSA).  
However, no records or determinations from this agency have 
been associated with the claims folder.  In this regard, the 
Board observes that in Tetro v. West, 13 Vet. App. 104 (2000) 
the United States Court of Appeals for Veterans Claims 
(Court) citing the decision in Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) recently held that VA must obtain all 
relevant SSA records.  Id. at 411.  Moreover, the Court 
recently reiterated this principal in Simmons v. West, 13 
Vet. App. 501 (2000), explaining that VA was better suited 
than the veteran in obtaining this evidence.  Id. at 508.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's psychiatric problems.  They 
should specifically include any 
outstanding records or care from the 
National PTSD Center (see hearing 
testimony at page 5) in addition to 
medical records not already on file for 
treatment rendered to the veteran by the 
Washington County Mental Health Service, 
Inc.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  
Specifically, the veteran should be 
requested to provide the names and 
addresses of all sources of relevant 
treatment so that records can be 
obtained.  If any such records are not 
available, or the search for any such 
record yields negative results, that fact 
should clearly be documented in the 
claims file.

2.  The RO should request directly from 
SSA, complete copies of any disability 
determination(s) it has made concerning 
the veteran and copies of the medical 
records that serve as the basis for any 
such decision(s).

3.  The RO should attempt to obtain 
additional service medical records which 
might reveal treatment provided to the 
veteran for injuries resulting from any 
physical assault on his person in 1973 
from all possible custodians thereof.  To 
this end, the veteran should be requested 
to provide specific information as to the 
time and place of such treatment, so that 
the requested development can be 
undertaken.  All attempts to secure these 
records must be documented in the claims 
file, and any records received that are 
not already of record, should be 
associated therein.  The RO is reminded 
that under the Veterans Claims Assistance 
Act of 2000 (VCAA) efforts to secure 
Government records must continue until it 
is reasonably certain that the records do 
not exist or other further efforts would 
be futile.  If after making reasonable 
efforts to obtain additional service 
medical records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the effort that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must be given an opportunity to 
respond.

4.  The RO should again obtain from the 
veteran a comprehensive statement 
regarding the two above-noted 
uncorroborated stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events he experienced during service, 
such as dates, places, the unit he was 
assigned to at the time of the events, 
and detailed description of the events.  
Any other identified information 
concerning any other individuals involved 
in the events including their names, 
ranks, units or assignments, or any other 
identifying details should also be 
provided.  The veteran should be 
requested to identify any other sources 
(military or nonmilitary) that may 
provide information concerning the 
incidents.  The RO should consult M21, 
Part III, Change 74 (April 1999) para. 
5.14(c), "PTSD claims based on personal 
assault", and M21, Part VI, Change 65 
(October 1998) para. 11.38(b)(2), 
"evidence of personal assault" regarding 
the need for additional development to 
corroborate the veteran's claims.

5.  The RO should then prepare a summary 
of the veteran's heretofore unverified 
stressors and if sufficient information 
is provided by the veteran contact all 
appropriate organizations and sources in 
order to verify the claimed stressors.

6.  The RO should then determine whether 
the further stressors that have been 
reported by the veteran have been 
verified.  If and only if the RO 
determines that the evidence establishes 
the existence of a stressor not 
previously verified would an additional 
PTSD examination be warranted under the 
VCAA and the RO should schedule the 
veteran for such an examination.  The RO 
must specify to the examiner what 
stressor event or events are deemed 
verified and request that the examiner 
express an opinion as to whether the 
event or events that have been verified 
are sufficient as to cause PTSD.  For any 
such examination, the claims folder and a 
copy of this REMAND should be made 
available to the examiner for review and 
the examiner should indicate such review.

7.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions 
consistent with the VCAA of 2000, the RO 
should readjudicate the veteran's claim 
for service connection for PTSD on the 
basis of all the pertinent evidence of 
record.  The RO should provide adequate 
reasons and bases for its decision.

8.  If the benefit requested by the 
veteran continues to be denied, he and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



